In view of the change in status of the defendant Lefcourt Realty Corporation in this lawsuit, the order appealed from is unanimously modified by striking the provision for the examination of said corporation, and by eliminating items (a), (b), (d) and (m), all of which relate solely to the proposed examination of the corporation. As so modified the order is affirmed, with $20 costs and disbursements to the respondents. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur — Peck, P. J., Breitel, Bot.ein, Rabin and Frank, JJ.